Opinion by
Rice, P. J.,
By the 22d section of the Act of March 20, 1810, 5 Sm. L. 161, the judgment of the common pleas upon certiorari to the judgment of a justice of the peace in actions brought under that act was final, “ and,” to quote the language of the act, “ no writ of error shall issue thereon.” " This was not changed by the Act of May 9, 1889, P. L. 158, nor by the Act of June 24, 1895, P. L. 212, establishing this court and defining its jurisdiction: Colwyn v. Tarbotton, 1 Pa. Superior Ct. 179. The question was fully considered in that case-and we need not go over the ground again. It is true the act of 1810 refers, in terms, to justices of the peace only, but as was said in Spicer v. Rees, 5 R. 119, of the finality of the judgment of the common pleas on certiorari to the judgment of the mayor in civil actions, so it may be said of magistrates in Philadelphia, they are “ clothed with no other jurisdiction than that of an alderman who is virtually a justice, and whose proceedings can be dealt with by the courts of record only as such.”
The appeal is quashed.